/a^-13
                         ELECTRONIC RECORD



COA#      03-11-00428-CR                        OFFENSE:        30.02F2

          Dromico Andree Washington
          a/k/a Andrew Washington
          a/k/a Dromico Andrew
          Washington, Sr. v. The State
STYLE: of Texas                                 COUNTY:         Bell

                     Reversed and
COA DISPOSITION:     Remanded                   TRIAL COURT:    426th District Court


DATE: 8/29/2013              Publish: NO        TCCASE#:        66578




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Dromico Andree Washington
         a/k/a Andrew Washington a/k/a
         Dromico Andrew Washington,
STYLE:   Sr. v. The State of Texas                   CCA#:          I3«HW3
         stated                      Petition        CCA Disposition: 6-/k^v^ ^ KjL*h.iS<d
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:     S-H-/4
                                                     JUDGE:.     i^L
DATE:                                                SIGNED:                     PC:_
JUDGE:                                               PUBLISH:                    DNP:




                                                                                  MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: